                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TENNESSEE
                             AT KNOXVILLE
 CALEB BASSETT, et al.,               )
                                      )
     Plaintiffs,                      )
                                      )
 v.                                   )     No. 3:21-cv-152
                                      )     Judge Katherine A. Crytzer
 HERBERT SLATERY, et al.,             )     Magistrate Judge Debra C. Poplin
                                      )
     Defendants.                      )


   DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO REPLY
       TO PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS


        Defendants Herbert Slatery, Tennessee Attorney General and Reporter, and Jeff Long,

 Commissioner of the Tennessee Department of Safety and Homeland Security, hereby request,

 under Fed. R. Civ. P. 6(b), an extension of time in which to file a reply to Plaintiffs Caleb Bassett,

 Blake Beeler, Logan Ogle, and Firearms Policy Coalition, Inc.’s response, (D.E. 20), to

 Defendants’ motion to dismiss. (D.E. 14.)

        On August 16, 2021, Defendants filed a motion to dismiss. (D.E. 14.) Plaintiffs conferred

 with Defendants and requested additional time to file their response, which Defendants did not

 oppose. Plaintiffs filed their response on September 13, 2021. (D.E. 20.) Defendants’ reply brief

 is currently due on September 20, 2021. See L.R. 7.1(a).

        Defendants respectfully request that this Court grant an extension of time for Defendants

 to file their reply until October 8, 2021. Good cause exists to grand this request. One of the

 undersigned counsel is counsel in pending death penalty litigation, and both of the undersigned

 counsel will be assisting their division in preparing for or attending depositions in that litigation




Case 3:21-cv-00152-KAC-DCP Document 21 Filed 09/15/21 Page 1 of 3 PageID #: 142
 on September 16, 17, 20, 22, and 24. In addition, one of the undersigned counsel will be out of

 the office the week of September 27 – October 1.

        The parties have conferred, and Plaintiffs do not oppose this request. The parties agree

 that an extension will not prejudice either party because no scheduling order has been entered in

 the case, and the extension will not affect any other deadlines.

        For these reasons, and good cause shown, Defendants respectfully request that this Court

 enter an order setting a deadline of October 8, 2021 for Defendants to submit a reply brief in

 support of their motion to dismiss.


                                                       Respectfully Submitted,

                                                       HERBERT H. SLATERY III
                                                       Attorney General and Reporter


                                                       s/ Dean S. Atyia
                                                       Dean S. Atyia (CA 298615)
                                                       Acting Assistant Attorney General
                                                       Office of the Attorney General and Reporter
                                                       Law Enforcement and Special Prosecutions
                                                       P.O. Box 20207
                                                       Nashville, Tennessee 37202-0207
                                                       Dean.atyia@ag.tn.gov
                                                       (615) 741-1982
                                                       Registered and permitted to practice
                                                       pursuant to Tenn. Sup. Ct. R. 7, Section
                                                       10.07 and Admitted to this Court Pro Hac
                                                       Vice

                                                       s/ Miranda Jones
                                                       Miranda Jones
                                                       Assistant Attorney General
                                                       B.P.R. No. 36070
                                                       Miranda.Jones@ag.tn.gov
                                                       Law Enforcement and
                                                       Special Prosecutions Division
                                                       Office of the Attorney General
                                                       P.O. Box 20207


                                     2
Case 3:21-cv-00152-KAC-DCP Document 21 Filed 09/15/21 Page 2 of 3 PageID #: 143
                                                     Nashville, Tennessee 37202-0207
                                                     Phone: (615) 532-1600
                                                     Fax: (615) 532-4892
                                                     Counsel for Defendants


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed electronically and

 served through the electronic filing system on this the 15th day of September 2021, upon the

 following:


 Raymond M. DiGuiseppe
 The DiGuiseppe Law Firm, P.C.
 4320 Southport-Supply Road
 Suite 300
 Southport, NC 28461
 Phone: 910-713-8804
 Fax: 910-672-7705
 Email: law.rmd@gmail.com

 William Aaron Sack
 Firearms Policy Coalition
 1215 K Street
 17th Floor
 Sacramento, CA 95814
 Phone: 916-596-3492
 Email: wsack@fpclaw.org
 Counsel for Plaintiffs
                                                     s/ Miranda Jones
                                                     Miranda Jones
                                                     Assistant Attorney General




                                     3
Case 3:21-cv-00152-KAC-DCP Document 21 Filed 09/15/21 Page 3 of 3 PageID #: 144
